FILED
                             NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: LOG & CONVENTIONAL                        No. 12-60010
HOMES, INC.,
                                                 BAP No. 11-1000
               Debtor,

                                                 MEMORANDUM *
ROBERT DOAN,

               Appellant,

  v.

LESLIE GLADSTONE, Trustee,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
            Kirscher, Hollowell, and Markell, Bankruptcy Judges, Presiding

                           Argued and Submitted June 7, 2013
                                 Pasadena, California

Before: TROTT, LUCERO ** and W. FLETCHER, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.
      Robert Doan appeals the bankruptcy court’s denial of his motion to remove

Leslie Gladstone as Chapter Seven trustee from the bankruptcy case of debtor Log

and Conventional Homes, Inc. The bankruptcy court found that Doan had not met

his burden to establish “cause” under 11 U.S.C. § 324(a) to remove Gladstone as

trustee. The Bankruptcy Appellate Panel (“BAP”) affirmed.

      We have reviewed the record and the parties’ arguments. We agree with the

BAP that the bankruptcy court did not abuse its discretion in finding that Doan had

not established “cause” under § 324(a). See In re AFI Holding, Inc., 530 F.3d 832,

844 (9th Cir. 2008).

      We deny Gladstone’s request for judicial notice.

      AFFIRMED.




                                         2